Exhibit 10.1

Performance Share Agreement

Name of Participant:

Target Number of

Performance Shares:

Grant Date:

 

Performance Period:    January 1, 2018 – December 31, 2020

This Performance Share Agreement (“Agreement”) evidences the grant to the
Participant by Chipotle Mexican Grill, Inc. (the “Company”) of the right to
receive shares of Common Stock of the Company, $.01 par value per share (“Common
Stock”), on the terms and conditions provided for herein pursuant to the Amended
and Restated Chipotle Mexican Grill, Inc. 2011 Stock Incentive Plan (the
“Plan”). Except as specifically set forth herein, this Agreement and the rights
granted hereunder are expressly subject to all of the terms, definitions and
provisions of the Plan as it may be amended and restated from time to time.
Capitalized terms used in this Agreement and not defined herein shall have the
meanings attributed to them in the Plan.

1. Grant of Performance Shares. Subject to the terms and provisions of this
Agreement and the Plan, the Company hereby grants to Participant the right to be
issued shares of Common Stock as provided in this Agreement, including Appendix
A hereto (the “Performance Shares”), subject to the following conditions:

(a) Certification by the Committee of the extent to which the Performance Goals
set forth on Appendix A have been achieved;

(b) Participant being continuously employed (subject to the provisions of
Section 2) with the Company (as defined in the Plan) from the Grant Date through
the final day of the Performance Period; and

(c) The satisfaction or occurrence of any additional conditions to vesting set
forth on Appendix A.

The date on which all of the conditions set forth above are satisfied is the
“Vesting Date,” and the Company will issue one share of Common Stock for each
Performance Share earned and vested to the Participant on the March 15th
immediately following the Performance Period , subject to (i) earlier payment in
connection with a Change in Control under Section 3(c) or to the extent
administratively practicable following the Vesting Date, or (ii) later payment
as permitted without resulting in tax under Section 409A of the Code (the date
of such issuance of shares following the Vesting Date, the “Payout Date”).

This Agreement represents the Company’s unfunded and unsecured promise to issue
Common Stock at a future date, subject to the terms of this Agreement and the
Plan. Participant has no rights under this Agreement other than the rights of a
general unsecured creditor of the Company.



--------------------------------------------------------------------------------

Subject to the satisfaction of any tax withholding obligations described in
Section 6 below, Participant may elect to defer the receipt of any of the shares
of Common Stock underlying the Performance Shares by submitting to the Company a
deferral election in the form provided by the Company. In the event Participant
intends to defer the receipt of Performance Shares, Participant must submit to
the Company a completed deferral election form no later than the Final Election
Date (as defined below). By submitting such deferral election, Participant
represents that he/she understands the effect of any such deferral under
relevant federal, state and local tax and social security laws, including, but
not limited to, the fact that social security contributions may be due upon the
Vesting Date notwithstanding the deferral election. Any deferral election may be
amended or terminated prior to the Final Election Date. A deferral election
shall become irrevocable on the Final Election Date and any deferral election or
revision of a deferral election submitted after the Final Election Date shall be
void and of no force or effect. The “Final Election Date” shall be the last
business day occurring on or before the date that is six months prior to the
final day of the Performance Period, provided that in no circumstances will the
Final Election Date be later than the date Participant ceases to provide
services to the Company or the date that the making of such election causes the
Performance Shares to become subject to the excise tax pursuant to Code
Section 409A.

2. Termination of Employment. Subject to the provisions that follow in this
Section 2 and Section 3, if at any time prior to the expiration of the
Performance Period Participant’s service with the Company terminates, then
notwithstanding any contrary provision of this Agreement, the Performance Shares
subject to this Agreement will be forfeited and cancelled automatically as of
the date of such termination, and no shares of Common Stock will be issued
hereunder.

Notwithstanding the foregoing or any contrary provision in the Plan, if
Participant’s employment terminates prior to the Vesting Date as a result of
Participant’s death, or the Committee determines that such termination is in
connection with Participant’s Retirement (as defined below), or is as a result
of Participant’s medically diagnosed permanent physical or mental inability to
perform his or her job duties, then the award evidenced by this Agreement will
continue in force following the date of such termination, and, subject to any
then effective deferral election, a pro-rata portion of the shares of Common
Stock underlying the Performance Shares will be issued to Participant (or if
applicable his or her estate, heirs or beneficiaries) on the Payout Date, in an
amount reflecting the period of Participant’s continued service to the Company
from and after the Grant Date through the date of termination of Participant’s
service. The Committee will determine the pro-rata portion of the Performance
Shares to be paid out under the following formula: Total number of shares of
Common Stock issuable on account of attaining the Performance Goals based upon
the actual performance results during the Performance Period multiplied by a
fraction, the numerator of which is the number of days of service following the
Grant Date and occurring during the Performance Period and the denominator of
which is the total number of days following the Grant Date through the final day
of the Performance Period.

For purposes of this Section 2, “Retirement” means that a Participant having a
combined Age and Years of Service (as those terms are defined below) of at least
70 (a) has given the Chief Executive Officer of the Company or his or her
designee at least six months prior written notice of such Participant’s
retirement; (b) has signed and delivered to the Company an agreement

 

2



--------------------------------------------------------------------------------

providing for such restrictive covenants, for a period of two years after such
retirement, as may be determined from time to time by the Committee, based on
individual facts and circumstances, to be reasonably necessary to protect the
Company’s interests, (c) has signed and delivered to the Company, within 21 days
of the Executive’s date of employment termination (or such later time as
required under applicable law) a general release agreement of claims against the
Company and its affiliates in a form reasonably acceptable to the Committee,
which is not later revoked, and (d) voluntarily terminates from service with the
Company. The term “Age” of a Participant means (as of a particular date of
determination), the Participant’s age on that date in whole years and any
fractions thereof, and the term “Years of Service” means the number of years and
fractions thereof during the period beginning on a Participant’s most recent
commencement of employment with the Company or a subsidiary or parent of the
Company (or such other Company-associated entity as the Committee may determine
from time to time) and ending on the date of such Participant’s termination of
service with the Company or a subsidiary or parent of the Company. The
Participant’s refusal to meet any of the conditions set forth in (a), (b), (c)
or (d) above, or breach of any agreement entered into pursuant to (b) or (c)
above, shall constitute a waiver by the Participant of the benefits attributable
to Retirement under this Agreement.

Notwithstanding the foregoing, if at any time prior to the Payout Date
Participant’s service with the Company terminates for Cause, then
notwithstanding any contrary provision of this Agreement, the Performance Shares
subject to this Agreement will be forfeited and cancelled automatically as of
the date of such termination, and no shares of Common Stock will be issued
hereunder.

3. Change in Control.

(a) In the event of a Change in Control that does not also constitute a “change
in the ownership or effective control of a corporation, or a change in the
ownership of a substantial portion of the assets of a corporation” under Treas.
Reg. § 1.409A-3(i)(5), then (i) the Performance Shares subject to this Agreement
shall remain outstanding, (ii) the Performance Shares shall continue to be
subject to the terms of this Agreement, and (iii) the provisions of the first
paragraph of Section 7(b) of the Plan (regarding rights upon a Qualifying
Termination) shall not apply to such Performance Shares.

(b) In the event of a Change in Control that is also a “change in the effective
control of a corporation” under Treas. Reg. § 1.409A-3(i)(5)(vi), then (i) the
Performance Shares subject to this Agreement shall remain outstanding, (ii) the
Performance Shares shall continue to be subject to the terms of this Agreement,
(iii) the provisions of the first paragraph of Section 7(b) of the Plan shall
apply to such Performance Shares, and (iv) such Performance Shares shall be paid
out upon the Payout Date based upon the actual level of performance.

(c) In the event of a Change in Control that is also a “change in the ownership
of a corporation” under Treas. Reg. § 1.409A-3(i)(5)(v) or a “change in the
ownership of a substantial portion of a corporation’s assets” under Treas. Reg.
§ 1.409A-3(i)(5)(vii) (a “Special CIC”), the Performance Shares subject to

 

3



--------------------------------------------------------------------------------

this Agreement shall immediately vest and the Participant shall receive, within
10 days of such Special CIC, the consideration (including all stock, other
securities or assets, including cash) payable in respect of the Target Number of
Performance Shares (or, if greater, the number of Performance Shares based on
actual performance from the beginning of the Performance Period until the
Special CIC, as reasonably determined by the Committee based on available
information) as if they were vested, issued and outstanding at the time of such
Special CIC; provided, however, that with respect to Performance Shares that are
otherwise subject to a “substantial risk of forfeiture” under Treas. Reg.
§ 1.409A-1(d) and to the extent permitted by Treas. Reg. § 1.409-3, the
Committee may arrange for the substitution for the Performance Shares with the
grant of a replacement award (the “Replacement Award”) to Participant of shares
of restricted stock of the surviving or successor entity (or the ultimate parent
thereof) in such Change in Control, but only if all of the following criteria
are met:

(i) Such Replacement Award shall consist of securities listed for trading
following such Change in Control on a national securities exchange;

(ii) Such Replacement Award shall have a value as of the date of such Change in
Control equal to the value of the Target Number of Performance Shares (or, if
greater, the number of Performance Shares based on actual performance from the
beginning of the Performance Period until the Special CIC, as reasonably
determined by the Committee based on available information), calculated as if
the Performance Shares were exchanged for the consideration (including all
stock, other securities or assets, including cash) payable for shares of Common
Stock in such Change in Control transaction;

(iii) Such Replacement Award shall become vested and the securities underlying
the Replacement Award shall be issued to the Participant on the second
anniversary of the commencement of the Performance Period or if such Change in
Control occurs following that date shall become vested and shall be issued on
third anniversary of the commencement of the Performance Period, in either case
subject to Participant’s continued employment with the surviving or successor
entity (or a direct or indirect subsidiary thereof) through such date, provided,
however, that such Replacement Award will vest immediately upon and the
securities underlying the Replacement Award shall be issued within 60 days after
the date that (i) Participant’s employment is terminated by the surviving or
successor entity Without Cause, (ii) Participant’s employment is terminated for
Good Reason, (iii) Participant’s death or (iv) Participant’s medically diagnosed
permanent physical or mental inability to perform his or her job duties;

(iv) Notwithstanding Section 3(c), such Replacement Award shall vest immediately
prior to and the securities underlying the Replacement Award shall be issued to
Participant upon (A) any transaction with respect to the surviving or successor
entity (or parent or subsidiary company thereof) of substantially similar
character to a

 

4



--------------------------------------------------------------------------------

Change in Control, or (B) the securities constituting such Replacement Award
ceasing to be listed on a national securities exchange, in each case so long as
Participant remains continuously employed until such time; and

(v) The Replacement Award or the right to such Replacement Award does not cause
the Performance Shares to become subject to tax under Code Section 409A.

Upon such substitution the Performance Shares shall terminate and be of no
further force and effect.

4. Rights as Shareholder. Participant shall not have any of the rights of a
shareholder with respect to the Performance Shares except to the extent that
shares of Common Stock on account of such Performance Shares are issued to
Participant in accordance with the terms and conditions of this Agreement and
the Plan.

5. No Right to Continued Employment. Nothing contained in this Agreement shall
be deemed to grant Participant any right to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation, nor shall this Agreement be construed as giving
Participant, Participant’s beneficiaries or any other person any equity or
interests of any kind in the assets of the Company or creating a trust of any
kind or a fiduciary relationship of any kind between the Company and any such
person.

6. Withholding Taxes. No later than the date as of which an amount first becomes
includible in the gross income of Participant for federal income or employment
tax purposes with respect to the Performance Shares, Participant shall pay to
the Company or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. To the extent approved in
writing by the Committee, a Participant shall have the right to direct the
Company to satisfy the minimum amount (or an amount up to a Participant’s
highest marginal tax rate as may be permitted under the Plan from time to time
provided such withholding does not trigger liability accounting under FASB ASC
Topic 718 or its successor) required for federal, state and local tax
withholding with Shares, including without limitation Shares otherwise delivered
upon exercise of the SARs. The obligations of the Company under the Plan and
this Agreement shall be conditional on such payment, and the Company shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Participant.

7. No Fractional Shares. If any terms of this Agreement call for payment of a
fractional Performance Share, the number of Performance Shares issuable
hereunder will be rounded down to the nearest whole number.

8. Non-Transferability of Award. The Common Stock underlying the Performance
Shares shall not be assignable or transferable by Participant prior to their
vesting and issuance in accordance with this Agreement, except by will or by the
laws of descent and distribution. In addition, no Performance Shares shall be
subject to attachment, execution or other similar process prior to vesting.

 

5



--------------------------------------------------------------------------------

9. Applicability of the Plan. Except as specifically set forth herein, the
Performance Shares are subject to all provisions of the Plan and all
determinations of the Committee made in accordance with the terms of the Plan.
By executing this Agreement, the Participant expressly acknowledges (i) receipt
of the Plan and any current Plan prospectus and (ii) the applicability of the
provisions of the Plan to the Performance Shares.

10. Additional Conditions to Issuance of Performance Shares. Notwithstanding the
occurrence of the Vesting Date or Payout Date, the Company shall not be required
to issue any Common Stock underlying the Performance Shares hereunder so long as
the Company reasonably anticipates that such issuance will violate federal or
state securities law or other applicable law; provided however, that in such
event the Company shall issue such Performance Shares at the earliest possible
date at which the Company reasonably anticipates that the issuance of the shares
will not cause such violation.

11. Modification; Waiver. Except as provided in the Plan or this Agreement, no
provision of this Agreement may be amended, modified, or waived unless such
amendment or modification is agreed to in writing and signed by Participant and
by a duly authorized officer of the Company, and such waiver is set forth in
writing and signed by the party to be charged, provided that any change that is
advantageous to Participant may be made by the Committee without Participant’s
consent or written signature or acknowledgement. No waiver by either party
hereto at any time of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Participant acknowledges and agrees that the Committee
has the right to amend this Agreement in whole or in part from time-to-time if
the Committee believes, in its sole and absolute discretion, such amendment is
required or appropriate in order to conform the award evidenced hereby to, or
otherwise satisfy any legal requirement (including without limitation the
provisions of Section 409A of the Code). Such amendments may be made
retroactively or prospectively and without the approval or consent of
Participant to the extent permitted by applicable law, provided that the
Committee shall not have any such authority to the extent that the grant or
exercise of such authority would cause any tax to become due under Section 409A
of the Code.

12. Notices. Except as the Committee may otherwise prescribe or allow in
connection with communications procedures developed in coordination with any
third party administrator engaged by the Company, all notices, including notices
of exercise, requests, demands or other communications required or permitted
with respect to the Plan, shall be in writing addressed or delivered to the
parties. Such communications shall be deemed to have been duly given to any
party when delivered by hand, by messenger, by a nationally recognized overnight
delivery company, by facsimile, or by first-class mail, postage prepaid and
return receipt requested, in each case to the applicable addresses set forth
below:

 

6



--------------------------------------------------------------------------------

If to Participant:

to Participant’s most recent address on the records of the Company

If to the Company:

Chipotle Mexican Grill, Inc.

1401 Wynkoop Street, Suite 500

Denver, CO 80202

Attn: Director – Compensation & Benefits

Facsimile: 303-222-2500

(or to such other address as the party in question shall from time to time
designate by written notice to the other parties).

13. Compensation Recovery. The Company may cancel, forfeit or recoup any rights
or benefits of, or payments to, the Participant hereunder, including but not
limited to any Shares issued by the Company following vesting of the Performance
Shares under this Agreement or the proceeds from the sale of any such Shares,
under any future compensation recovery policy that it may establish and maintain
from time to time, to meet listing requirements that may be imposed in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise. The Company shall delay the exercise of its rights under this Section
for the period as may be required to preserve equity accounting treatment.

14. Governing Law. Except to the extent that provisions of the Plan are governed
by applicable provisions of the Code or other substantive provisions of federal
law, this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law thereof.

 

CHIPOTLE MEXICAN GRILL, INC.  

By: /s/ Neil Flanzraich

  By: Neil Flanzraich   Chairman, Compensation Committee   Participant Name  

     

Signature Page to Performance Share Agreement

 

7



--------------------------------------------------------------------------------

Appendix A to 2018 Performance Share Agreement

Name of Participant:

Performance Criteria

The performance criteria under this Incentive Award shall be 3 Year CRS Growth
(for the period from January 1, 2018 to December 31, 2020) and 2 Year Average
RCF Margin (for the period from January 1, 2019 to December 31, 2020), as such
terms are defined below.

Performance Goal Table

The number of shares that can be earned under this Incentive Award is equal to
the Target Number of Performance Shares multiplied by the percentage determined
under the Performance Goal Table set forth below (the “Payout Percentage”).

 

2 Year Average RCF Margin

   3 Year CRS Growth      3.50%      4.00%      4.50%      5.00%      5.50%     
6.00%      6.50%      7.00%  

18.50%

     0%        0%        25%        50%        75%        100%        125%     
  150%  

19.00%

     0%        25%        50%        75%        100%        150%        150%  
     200%  

20.00%

     50%        75%        100%        150%        150%        200%        200%
       250%  

21.00%

     75%        100%        150%        200%        200%        250%        250%
       300%  

22.00%

     75%        125%        175%        225%        250%        275%        300%
       300%  

In no event will any Performance Shares be earned under this Appendix A if
either (a) the 2 Year Average RCF Margin is less than 18.5%, or (b) 3 Year CRS
Growth is less than 3.5%. In no event may more than 300% of the Target Number of
Performance Shares be earned under this Appendix A. If the level of performance
for either 3 Year CRS Growth, 2 Year Average RCF Margin or both falls between
two stated performance levels in the Performance Goal Table, the Payout
Percentage shall be determined under the heading “Interpolation” below.

3 Year CRS Growth

For purposes of the Performance Goal Table under this Appendix A, “3-Year CRS
Growth” shall be determined with respect to the three year period beginning on
January 1, 2018 using the following formula:

[(1+X)*(1+Y)*(1+Z)]^(1/3)-1

 

8



--------------------------------------------------------------------------------

Where:

“X” = the annual percentage change in the Comparable Restaurant Sales for the
fiscal year ending December 31, 2018

“Y” = the annual percentage change in Comparable Restaurant Sales for the fiscal
year ending December 31, 2019

“Z” = the annual percentage change in Comparable Restaurant Sales for the fiscal
year ending December 31, 2020

The following terms shall have the respective meanings set forth below when
determining 3-Year CRS Growth:

“Comparable Restaurant” means a restaurant operated under the Chipotle Mexican
Grill and/or Pizzeria Locale brands by the Company or its direct or indirect
Subsidiaries, beginning in such restaurant’s 13th full calendar month of
operations.

“CRS” or “Comparable Restaurant Sales”, with respect to a fiscal year, means the
net sales attributable to Comparable Restaurants that are realized during such
year, as determined in accordance with generally accepted accounting principles.
For avoidance of doubt, net sales from a restaurant shall only be counted after
it has become a Comparable Restaurant.

2 Year Average RCF Margin

For purposes of the Performance Goal Table under this Appendix A, “2 Year
Average RCF Margin” shall be determined under the following formula:

 

X + Y 2

Where:

“X” = the Company’s RCF Margin from restaurant operations for the fiscal year
ending December 31, 2019

“Y” = the Company’s RCF Margin from restaurant operations for the fiscal year
ending December 31, 2020.

“RCF Margin” means the Company’s cash flow provided by restaurant operating
activities less capital expenditures for the applicable Company fiscal year,
expressed as a percentage of the Company’s net sales for such fiscal year. RCF
Margin shall be determined in accordance with generally accepted accounting
principles as in effect on the first day of the applicable Performance Period.

Interpolation

The following rules shall be used to determine the Payout Percentage when the
level of performance for either 3 Year CRS Growth, 2 Year Average RCF Margin or
both falls between two stated performance levels in the Performance Goal Table:

 

9



--------------------------------------------------------------------------------

(1) Determine what the Payout Percentage would have been without interpolation
based on the highest actual results achieved and reflected in the Performance
Goal Table for 3 Year CRS Growth and 2 Year Average RCF Margin. For example,
assume that 2 Year Average RCF Margin is 18.75% and 3-Year CRS Growth is 4.25%.
The Payout Percentage with no interpolation would be zero, as the highest
achieved level of performance under the Performance Goal Table is 18.5% for 2
Year Average RCF Margin and 4.0% for 3 Year CRS Growth (with respect to each
Performance Criteria, the “Base Achieved Level”).

(2) Calculate the CRS Adjustment Factor as follows:

(a) Determine what the Payout Percentage would have been had positive results in
excess of the Base Achieved Level for 3 Year CRS Growth been rounded up to the
next highest level of stated performance in the Performance Goal Table (the “CRS
Rounded Up Level”). In the example noted in paragraph (1) above, the CRS Rounded
Up Level would be 4.5% for 3 Year CRS Growth (4.25% rounded up to 4.5%), and the
Payout Percentage based on the CRS Rounded Up Level would be 25% under the
Performance Goal Table.

(b) Determine, as a percentage, the extent to which the Company achieved results
for 3 Year CRS Growth greater than its Base Achieved Level as compared to its
CRS Rounded Up Level, assuming that 2 Year Average RCF Margin equals its Base
Achieved Level. In the example noted in Paragraph (1) above, the extent to which
3 Year CRS Growth was attained between its Base Achieved Level and CRS Rounded
Up Level was 50%, assuming a Base Achieved Level of 18.5% for 2 Year Average RCF
Margin (4.25% is halfway in between the Base Achieved Level and the CRS Rounded
Up Level).

(c) Calculate the CRS Adjustment Factor by (A) multiplying the difference
between the percentages in paragraphs (2)(a) and (1) above by the percentage
determined in paragraph (2)(b) above, rounded to the nearest tenth of a percent.
In the example noted in paragraph (1) above, the CRS Adjustment Factor is 12.5%
(i.e., (25% - 0%) multiplied by 50%).

(3) Calculate the RCF Adjustment Factor as follows:

(a) Determine what the Payout Percentage would have been had positive results in
excess of the Base Achieved Level for 2 Year Average RCF Margin been rounded up
to the next highest level of stated performance in the Performance Goal Table
(the “RCF Rounded Up Level”). In the example noted in paragraph (1) above, the
RCF Rounded Up Level would be 19% for 2 Year Average RCF Margin (18.75% rounded
up to 19%), and the Payout Percentage based on the RCF Rounded Up Level would be
25% under the Performance Goal Table.

(b) Determine, as a percentage, the extent to which the Company achieved results
for 2 Year Average RCF Margin greater than its Base Achieved Level as compared
to its RCF Rounded Up Level, assuming that 3 Year CRS Growth equals its Base
Achieved Level. In the example noted in Paragraph (1) above, the extent to which
2 Year Average RCF Margin was attained between its Base Achieved Level and
Rounded Up Level was 50%, assuming a Base Achieved Level of 4.0% for 3 Year CRS
Growth (18.75% is halfway in between the Base Achieved Level and the RCF Rounded
Up Level).

 

10



--------------------------------------------------------------------------------

(c) Calculate the RCF Adjustment Factor by (A) multiplying the difference
between the percentages in paragraphs (3)(a) and (1) above by the percentage
determined in paragraph (3)(b) above, rounded to the nearest tenth of a percent.
In the example noted in paragraph (1) above, the RCF Adjustment Factor is 12.5%
(i.e., (25% - 0%) multiplied by 50%).

(4) Calculate the Payout Percentage by adding the CRS Adjustment Factor and the
RCF Adjustment Factor to the Base Achieved Level from Paragraph (1). In the
example noted in paragraph (1) above, the interpolated Payout Percentage would
be 25% (i.e. 12.5% + 12.5% + 0%).

See Appendix B for additional examples of the interpolation method used to
determine Payout Percentages when the level of performance for either 3 Year CRS
Growth, 2 Year Average RCF Margin or both falls between two stated performance
levels in the Performance Goal Table.

Other Provisions

If the Committee determines after granting an Incentive Award that there has
been a change in law or accounting rules, that impacts CRS and/or
Restaurant-level Cash Flow Margin as set forth in this Appendix A, the Committee
shall modify these measures, in whole or in part, as it deems appropriate and
equitable in its discretion for such events that were not determinable or
considered at the Grant Date. For the avoidance of doubt, no adjustments
otherwise authorized under Section 8 of the Plan shall be made with respect to
the Performance Shares except as specifically provided in this Appendix A.

The Target Number of Performance Shares shall be adjusted to prevent the
enlargement or dilution of rights under this Award Agreement due to any increase
or decrease in issued shares of the Company’s Common Stock without consideration
consistent with the terms of the Plan.

Performance Shares that are earned under this Appendix A shall only be issued to
the Participant to the extent that the continued employment conditions set forth
in the Performance Share Agreement have been satisfied.

 

11



--------------------------------------------------------------------------------

Appendix B to 2018 Performance Share Agreement

Seth forth below are additional examples illustrating the interpolation method
used to determine Payout Percentages when the level of performance for either 3
Year CRS Growth, 2 Year Average RCF Margin or both falls between two stated
performance levels in the Performance Goal Table in Appendix A. The numbered
steps below refer to the steps described in detail in Appendix A, above.

Example 1

Assume that 2 Year Average RCF Margin is 19.5% and 3-Year CRS Growth is 4.75%.

(1) The Base Achieved Level is 50%.

(2) The CRS Adjustment Factor is calculated as follows:

(a) The CRS Rounded Up Level would be 5% (4.75% rounded up to 5%), and the
Payout Percentage based on the CRS Rounded Up Level would be 75% under the
Performance Goal Table.

(b) The percentage reflecting the extent to which 3 Year CRS Growth was attained
between its Base Achieved Level and CRS Rounded Up Level is 50% (4.75% is
halfway in between 4.5% and 5%).

(c) The CRS Adjustment Factor is 12.5% (i.e., (75% - 50%) multiplied by 50%).

(3) The RCF Adjustment Factor is calculated as follows:

(a) The RCF Rounded Up Level would be 20% (19.5% rounded up to 20%), and the
Payout Percentage based on the RCF Rounded Up Level would be 100% under the
Performance Goal Table.

(b) The percentage reflecting the extent to which 2 Year Average RCF Margin was
attained between its Base Achieved Level and Rounded Up Level was 50% (19.5% is
halfway in between 19% and 20%).

(c) The RCF Adjustment Factor is 25% (i.e., (100% - 50%) multiplied by 50%).

(4) The interpolated Payout Percentage would be 87.5% (i.e. 12.5% + 25% + 50%).

 

12



--------------------------------------------------------------------------------

Example 2

Assume that 2 Year Average RCF Margin is 20.5% and 3-Year CRS Growth is 6.75%.

(1) The Base Achieved Level is 200%.

(2) The CRS Adjustment Factor is calculated as follows:

(a) The CRS Rounded Up Level would be 7% (6.75% rounded up to 7%), and the
Payout Percentage based on the CRS Rounded Up Level would be 250% under the
Performance Goal Table.

(b) The percentage reflecting the extent to which 3 Year CRS Growth was attained
between its Base Achieved Level and CRS Rounded Up Level is 50% (6.75% is
halfway in between 6.5% and 7%).

(c) The CRS Adjustment Factor is 25% (i.e., (250% - 200%) multiplied by 50%).

(3) The RCF Adjustment Factor is calculated as follows:

(a) The RCF Rounded Up Level would be 21% (20.5% rounded up to 21%), and the
Payout Percentage based on the RCF Rounded Up Level would be 250% under the
Performance Goal Table.

(b) The percentage reflecting the extent to which 2 Year Average RCF Margin was
attained between its Base Achieved Level and Rounded Up Level was 50% (20.5% is
halfway in between 20% and 21%).

(c) The RCF Adjustment Factor is 25% (i.e., (250% - 200%) multiplied by 50%).

(4) The interpolated Payout Percentage would be 250% (i.e. 25% + 25% + 200%).

 

13



--------------------------------------------------------------------------------

Example 3

Assume that 2 Year Average RCF Margin is 20.9% and 3-Year CRS Growth is 4.9%.

(1) The Base Achieved Level is 100%.

(2) The CRS Adjustment Factor is calculated as follows:

(a) The CRS Rounded Up Level would be 5% (4.9% rounded up to 5%), and the Payout
Percentage based on the CRS Rounded Up Level would be 150% under the Performance
Goal Table.

(b) The percentage reflecting the extent to which 3 Year CRS Growth was attained
between its Base Achieved Level and CRS Rounded Up Level is 80% (4.9% is
four-fifths in between 4.5% and 5%).

(c) The CRS Adjustment Factor is 40% (i.e., (150% - 100%) multiplied by 80%).

(3) The RCF Adjustment Factor is calculated as follows:

(a) The RCF Rounded Up Level would be 21% (20.9% rounded up to 21%), and the
Payout Percentage based on the RCF Rounded Up Level would be 150% under the
Performance Goal Table.

(b) The percentage reflecting the extent to which 2 Year Average RCF Margin was
attained between its Base Achieved Level and Rounded Up Level was 90% (20.9% is
nine-tenths in between 20% and 21%).

(c) The RCF Adjustment Factor is 45% (i.e., (150% - 100%) multiplied by 90%).

(4) The interpolated Payout Percentage would be 185% (i.e. 40% + 45% + 100%).

 

14